Appellant has filed quite a lengthy motion for a rehearing in which he asserts that we erred in our original opinion in declining to hold the evidence insufficient to show, beyond a reasonable doubt, that he was guilty of murder with malice.
The issue of whether the killing was with or without malice was a question of fact under the peculiar facts of this case, and we would not be justified in holding, as a matter of law, that there is not any evidence from which the jury could reasonably draw the conclusion that he acted with malice aforethought.
We have read the motion for a rehearing with great care but remain of the opinion that the case was properly disposed of on the original submission.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.